Exhibit 10.3
image_01.jpg [image_01.jpg]Seattle Genetics, Inc.
Stock Unit Grant Notice
(Amended and Restated 2007 Equity Incentive Plan)


Seattle Genetics, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Stock Unit Agreement (including Exhibit A to the Stock Unit
Agreement), both of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the Plan
or the Stock Unit Agreement, as applicable. Except as otherwise explicitly
provided herein, in the event of any conflict between the terms in the Award and
the Plan, the terms of the Plan shall control; provided, however, that the terms
of the Award shall control with respect to any terms regarding a Change of
Control or a Termination of Employment.
Participant:            [insert]
Date of Grant:            [insert]
Target Number of Stock
Units Subject to Award
(the “Target Shares”):     [number of shares to be inserted]
Maximum Number of Stock
Units Subject to Award
(the “Maximum Shares”):     [number of shares to be inserted]


Consideration:    Participant’s Services


Vesting Schedule:     This Award shall vest in accordance with Section 2 of the
Stock Unit Agreement and Exhibit A to the Stock Unit Agreement.


Issuance Schedule:    The shares of Common Stock to be issued in respect of the
Award will be issued in accordance with the issuance schedule set forth in
Section 6 of the Stock Unit Agreement.
Sell to Cover Election:    By accepting this Award, Participant hereby: (1)
elects, effective on the date Participant accepts this Award, to sell shares of
Common Stock issued in respect of the Award in an amount determined in
accordance with Section 12(b) of the Stock Unit Agreement, and to allow the
Agent to remit the cash proceeds of such sale to the Company as more
specifically set forth in Section 12(b) of the Stock Unit Agreement (a “Sell to
Cover”); (2) directs the Company to make a cash payment to satisfy the
Withholding Obligation from the cash proceeds of such sale directly to the
appropriate taxing authorities; and (3) represents and warrants that (i)
Participant has carefully reviewed Section 12(b) of the Stock Unit Agreement,
(ii) on the date Participant accepts this Award he or she is not aware of any
material, nonpublic information with respect to the Company or any securities of
the Company, is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales, does not have, and will not
attempt to exercise, authority, influence or control over any sales of Common
Stock effected by the Agent pursuant to the Stock Unit Agreement, and is
entering into the Stock Unit Agreement




231553592 v4

--------------------------------------------------------------------------------





and this election to Sell to Cover in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 (regarding trading of the
Company's securities on the basis of material nonpublic information) under the
Exchange Act, and (iii) it is Participant’s intent that this election to Sell to
Cover and Section 12(b) of the Stock Unit Agreement comply with the requirements
of Rule 10b5-1(c)(1) under the Exchange Act and be interpreted to comply with
the requirements of Rule 10b5-1(c) under the Exchange Act. Participant further
acknowledges that by accepting this Award, Participant is adopting a 10b5-1 Plan
(as defined in Section 12(b) of the Stock Unit Agreement) to permit Participant
to conduct a Sell to Cover sufficient to satisfy the Withholding Obligation as
more specifically set forth in Section 12(b) of the Stock Unit Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice, the Stock Unit
Agreement (including the provisions of Section 12(b) thereof with respect to the
Sell to Cover and Exhibit A to the Stock Unit Agreement) and the Plan.
Participant also acknowledges receipt of the Prospectus for the Plan.
Participant further acknowledges that as of the Date of Grant, this Stock Unit
Grant Notice, the Stock Unit Agreement (including Exhibit A to the Stock Unit
Agreement) and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersede all prior oral and written
agreements on that subject.


Participant’s electronic acceptance shall signify Participant’s execution of
this Stock Unit Grant Notice and understanding that this Award is granted and
governed under the terms and conditions set forth herein.


SEATTLE GENETICS, INC.




Clay B. Siegall
Chief Executive Officer




**PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS**




231553592 v4


--------------------------------------------------------------------------------



Seattle Genetics, Inc.
Amended and Restated 2007 Equity Incentive Plan
Stock Unit Agreement
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Agreement (this “Agreement”) and in consideration of your services, Seattle
Genetics, Inc. (the “Company”) has awarded you a Stock Unit Award (the “Award”)
under its Amended and Restated 2007 Equity Incentive Plan (the “Plan”). Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Agreement shall be deemed to be agreed to by the
Company and you upon your execution of the Stock Unit Grant Notice to which it
is attached. Capitalized terms not explicitly defined in this Agreement shall
have the same meanings given to them in the Plan or the Grant Notice, as
applicable. Except as otherwise explicitly provided herein, in the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control; provided, however, that the terms of this Agreement shall control
with respect to any terms regarding a Change of Control or a Termination of
Employment. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.
1.Grant of the Award. This Award represents the right to be issued on a future
date the number of shares of Common Stock that is equal to the number of stock
units indicated in the Grant Notice (the “Stock Units”), contingent upon the
performance criteria and the terms set forth in this Agreement (including
Exhibit A to this Agreement). As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the maximum number of Stock Units subject to the Award. This Award
was granted in consideration of your services to the Company or an Affiliate.
Except as otherwise provided herein, you will not be required to make any
payment to the Company (other than past and future services to the Company) with
respect to your receipt of the Award, the vesting of the Stock Units or the
delivery of the Common Stock to be issued in respect of the Award.
2.Vesting.
(a)Subject to the terms of Sections 10, 11 and 12 of this Agreement, your Award
will vest, if at all, in accordance with this Section 2 and the vesting terms
provided in Exhibit A to this Agreement, provided that you have not incurred a
Termination of Employment before the Vesting Date (as defined in Exhibit A to
this Agreement). Except as set forth in this Agreement, upon your Termination of
Employment, the Stock Units credited to the Account that were not vested on the
date of such Termination of Employment will be forfeited at no cost to the
Company and you will have no further right, title or interest in the Stock Units
or the shares of Common Stock to be issued in respect of the Award. By accepting
the grant of this Award, you acknowledge and agree that the terms set forth in
this Agreement (including the vesting terms provided in Exhibit A to this
Agreement) supersede any contrary terms regarding the vesting of this Award set
forth in any notice or other communication that you receive from, or that is
displayed by, E*TRADE or other third party designated by the Company.
    
1.


--------------------------------------------------------------------------------



(b)The Grant Notice sets forth the target and maximum number of Stock Units that
shall vest in connection with the achievement of the performance condition
determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) and set forth in the Performance Goal Grid in Exhibit
A to this Agreement (the “Performance Goal Grid”).
(c)The Committee shall certify the level of achievement of the performance
condition and the associated number of Stock Units that shall be entitled to
vest pursuant to the terms of this Agreement (the “Certified Shares”) in
accordance with Exhibit A to this Agreement. Subject to the terms of Sections 10
and 11 of this Agreement, no Stock Units subject to your Award shall become
Certified Shares unless and until the Committee certifies that the performance
condition has been achieved. The Committee will have the full authority to
determine whether the performance condition was achieved and approve the
Certified Shares in accordance with Exhibit A to this Agreement; provided,
however, that such Certified Shares may not exceed the Maximum Shares (as set
forth in the Grant Notice, subject to Section 3 of this Agreement) and subject
to the terms of Sections 10 and 11 of this Agreement, in the event of
performance below the Threshold (as defined in Exhibit A to this Agreement),
none of the Stock Units will vest and you will have no further right, title or
interest in the Stock Units. Any Certified Shares will vest on the Vesting Date
(as defined in Exhibit A to this Agreement), subject to the terms of Sections
2(a), 10, 11 and 12 of this Agreement.
(d)Subject to the terms of Sections 10 and 11 of this Agreement, in the event
the Compensation Committee determines that the performance condition is not
fully or partially achieved, the related Stock Units will not vest and will be
forfeited effective as of the last day of the Performance Period (as defined in
Exhibit A to this Agreement), subject to earlier forfeiture in the event of your
Termination of Employment (except as set forth in this Agreement), and you will
have no further right, title or interest in the Stock Units associated with such
performance condition.
3.Number of Shares.
(a)The number of Stock Units subject to your Award may be adjusted from time to
time for changes in capitalization, as provided in Section 13 of the Plan.
(b)Any additional Stock Units that become subject to the Award pursuant to this
Section 3 shall be subject, in a manner determined by the Administrator, to the
same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.
(c)Notwithstanding the provisions of this Section 3, no fractional shares of
Common Stock or rights for fractional shares of Common Stock shall be created
pursuant to this Section 3. The Administrator shall, in its discretion,
determine an equivalent benefit for any fractional shares of Common Stock or
fractional shares of Common Stock that might be created by the adjustments
referred to in this Section 3.
    
2.


--------------------------------------------------------------------------------



4.Securities Law Compliance. You may not be issued any shares of Common Stock in
respect of your Award unless either (i) such shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”); or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations. You represent and warrant that you
(a) have been furnished with a copy of the prospectus for the Plan and all
information deemed necessary to evaluate the merits and risks of receipt of the
Award, (b) have had the opportunity to ask questions concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any information you deem necessary to verify the accuracy
of any information obtained concerning the Award and the Company.
5.Transfer Restrictions. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until such shares are issued to you
in accordance with Section 6 of this Agreement. After such shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
6.Date of Issuance.
(a)If the Award is exempt from application of Section 409A of the Code and any
state law of similar effect (collectively “Section 409A”), then subject to
Section 12, the Company will deliver to you a number of shares of Common Stock
equal to the number of Certified Shares, including any additional Certified
Shares resulting from any Stock Units received pursuant to Section 3 above, on
or within 60 days following the applicable vesting date (the “Original Issuance
Date”). However, if the Original Issuance Date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day. Notwithstanding the foregoing, if (i) the Original Issuance Date
does not occur (1) during an “open window period” applicable to you, as
determined by the Company in accordance with the Company’s then-effective policy
or policies on trading in Company securities or (2) on a date when you are
otherwise permitted to sell shares of Common Stock on the open market; and
(ii) the Company elects, prior to the Original Issuance Date, (x) not to satisfy
the Withholding Obligation (as defined in Section 12(a) hereof) by withholding
shares of Common Stock from the shares of Common Stock otherwise due, on the
Original Issuance Date, to you under this Award pursuant to Section 12 hereof,
(y) not to permit you to then effect a Sell to Cover under the 10b5-1 Plan (as
defined in Section 12(b) of this Agreement), and (z) not to permit you to
satisfy the Withholding Obligation in cash, then such shares shall not be
delivered on such Original Issuance Date and shall instead be delivered on the
first business day of the next
    
3.


--------------------------------------------------------------------------------



occurring open window period applicable to you or the next business day when you
are not prohibited from selling shares of Common Stock on the open market, as
applicable (and regardless of whether there has been a Termination of Employment
before such time), but in no event later than the 15th day of the third calendar
month of the calendar year following the calendar year in which the Stock Units
vest. Delivery of the shares of Common Stock pursuant to the provisions of this
Section 6(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares of Common Stock (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
(b)The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If the
Award is subject to and not exempt from application of Section 409A due to
application of a Non-Exempt Severance Arrangement, the following provisions in
this Section 6(b) shall supersede anything to the contrary in Section 6(a).
(i)If the Award vests in the ordinary course before your Termination of
Employment in accordance with Section 2 of this Agreement and Exhibit A to this
Agreement, without accelerating vesting under the terms of a Non-Exempt
Severance Arrangement, in no event will the shares of Common Stock to be issued
in respect of your Award be issued any later than the later of: (A) December
31st of the calendar year that includes the applicable vesting date and (B) the
60th day that follows the applicable vesting date.
(ii)If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares of Common Stock will be earlier issued in respect of your
Award upon your Separation from Service in accordance with the terms of the
Non-Exempt Severance Arrangement, but in no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
shares of Common Stock would otherwise be issued you are subject to the
distribution limitations contained in Section 409A applicable to “specified
employees,” as defined in Section 409A(a)(2)(B)(i) of the Code, such shares
shall not be issued before the date that is six months following the date of
your Separation from Service, or, if earlier, the date of your death that occurs
within such six-month period.
(iii)If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and,
    
4.


--------------------------------------------------------------------------------



therefore, are not a part of the terms of the Award on the date of grant, or (B)
vesting accelerates pursuant to Section 4(b) of the Plan, then such acceleration
of vesting of the Award shall not accelerate the issuance date of the shares of
Common Stock (or any substitute property), but such shares (or substitute
property) shall instead be issued on the same schedule as set forth in Exhibit A
to this Agreement as if they had vested in the ordinary course before your
Termination of Employment, notwithstanding the vesting acceleration of the
Award. Such issuance schedule is intended to satisfy the requirements of payment
on a specified date or pursuant to a fixed schedule, as provided under Treasury
Regulations Section 1.409A-3(a)(4).
(c)Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares of Common Stock in
respect of the Award to the extent permitted and in compliance with the
requirements of Section 409A, including pursuant to any of the exemptions
available in Treasury Regulations Section 1.409A-3(j)(4)(ix).
(d)The provisions in this Agreement for delivery of the shares of Common Stock
in respect of the Award are intended either to comply with the requirements of
Section 409A or to provide a basis for exemption from such requirements so that
the delivery of such shares will not trigger the additional tax imposed under
Section 409A, and any ambiguities herein will be so interpreted.
7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a change in capitalization as provided in Section 3 of this
Agreement; provided, however, that this sentence shall not apply with respect to
any shares of Common Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.
8.Restrictive Legends. The shares of Common Stock issued in respect of your
Award shall be endorsed with appropriate legends determined by the Company.
9.Award Not a Service Contract.
(a)Your service with the Company or an Affiliate is not for any specified term
and may be terminated by you or by the Company or an Affiliate at any time, for
any reason, with or without cause and with or without notice.  Nothing in this
Agreement (including, but not limited to, the vesting of your Award pursuant to
this Agreement (including Exhibit A to this Agreement) or the issuance of the
shares of Common Stock in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.
    
5.


--------------------------------------------------------------------------------



(b)By accepting this Award, you acknowledge and agree that the right to vest in
the Award pursuant to this Agreement (including Exhibit A to this Agreement) is
earned according to the terms of this Agreement (not through the act of being
hired, being granted this Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”).  You further acknowledge and agree that
such a reorganization could result in your Termination of Employment, or the
termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award, except as otherwise
provided in this Agreement. You further acknowledge and agree that this
Agreement, the Plan, the transactions contemplated hereunder and the vesting
terms set forth herein or any covenant of good faith and fair dealing that may
be found implicit in any of them do not constitute an express or implied promise
of continued engagement as an employee or consultant for the term of this
Agreement, for any period, or at all, and shall not interfere in any way with
your right or the Company’s right to terminate your service at any time, with or
without cause and with or without notice.
10.Change of Control. Notwithstanding anything to the contrary in this
Agreement, the Plan or any written agreement between you and the Company
(including the employment agreement between you and the Company, as it may be
amended and restated from time to time (the “Employment Agreement”)), but
subject to Section 409A as described in Section 6 above, in the event a Change
of Control (as defined in the Employment Agreement) occurs before the last day
of the Performance Period (as defined in Exhibit A to this Agreement) and before
your Termination of Employment (except as set forth in Section 10(d) of this
Agreement), the following shall apply:
(a)Determination of Certified Shares. Prior to the effective time of the Change
of Control, the Committee will determine the number of Certified Shares in the
manner specified in Exhibit A to this Agreement.
(b)Award May Be Assumed. If the acquirer or successor (or its parent or
subsidiary corporation) in the Change of Control (the “Acquirer”) assumes this
Award in a manner consistent with Section 13(c) of the Plan, then the Certified
Shares will vest on the last day of the Performance Period (as defined in
Exhibit A to this Agreement), provided that, except as set forth below, you have
not incurred a Termination of Employment prior to such date.
(c)If Award Is Not Assumed. If the Acquirer determines that it will not assume
the Award in the Change of Control, then the provisions of Section 13(c) of the
Plan shall apply with respect to the Certified Shares and references to “fully
vested” in such section shall mean the number of Certified Shares determined in
accordance with Section 10(a) of this Agreement.
(d)Change of Control and Involuntary Termination. If you incur an Involuntary
Termination (as defined in the Employment Agreement) immediately prior to or
within 12 months after the Change of Control, then the “accelerated vesting”
provision of the Employment Agreement shall apply with respect to the Certified
Shares and references to “fully
    
6.


--------------------------------------------------------------------------------



vested” in such provision shall mean the number of Certified Shares determined
in accordance with Section 10(a) of this Agreement.
11.Termination of Employment. Except as set forth in Section 10(d) of this
Agreement, notwithstanding anything to the contrary in this Agreement, the Plan
or any written agreement between you and the Company (including the Employment
Agreement), but subject to Section 409A as described in Section 6 above, in the
event your Termination of Employment occurs before the last day of the
Performance Period (as defined in Exhibit A to this Agreement), the following
shall apply:
(a)If such Termination of Employment is due to your death or Disability (as
defined in the Employment Agreement) and the Award is outstanding on the date of
such Termination of Employment, then the Committee will determine the number of
Certified Shares in the manner specified in Exhibit A to this Agreement and the
Certified Shares will vest effective as of the date of such Termination of
Employment.
(b)If such Termination of Employment is not due to your death or Disability (as
defined in the Employment Agreement), then to the extent the Award is
outstanding on the date of such Termination of Employment, (i) you will forfeit
the Award as of the date of such Termination of Employment and (ii) the Award
will terminate as of the date of such Termination of Employment and your
eligibility for any future or additional benefits under the Award will terminate
as of such date. For clarity, this Section 11 shall supersede the “accelerated
vesting” provision of the Employment Agreement which sets forth the treatment of
the Award if you incur an Involuntary Termination (as defined in the Employment
Agreement), which provisions shall not be applicable for purposes of this Award
(other than as provided under Section 10(d) above).
12.Withholding Obligations.
(a)On or before the time you receive a distribution of Common Stock pursuant to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”).
(b)By accepting this Award, you hereby (i) acknowledge and agree that you have
elected a Sell to Cover (as defined in the Grant Notice) to permit you to
satisfy the Withholding Obligation and that the Withholding Obligation shall be
satisfied pursuant to this Section 12(b) to the fullest extent not otherwise
satisfied pursuant to the provisions of Section 12(c) hereof and (ii) further
acknowledge and agree to the following provisions:
(i)You hereby irrevocably appoint E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:
    
7.


--------------------------------------------------------------------------------



(1)Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 6 hereof in connection
with the vesting of the Stock Units, the number (rounded up to the next whole
number) of shares of Common Stock sufficient to generate proceeds to cover (A)
the satisfaction of the Withholding Obligation arising from the vesting of those
Stock Units and the related issuance of shares of Common Stock to you that is
not otherwise satisfied pursuant to Section 12(c) hereof and (B) all applicable
fees and commissions due to, or required to be collected by, the Agent with
respect thereto;
(2) Remit directly to the Company and/or any Affiliate the proceeds necessary to
satisfy the Withholding Obligation;
(3)Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
the shares of Common Stock referred to in clause (1) above; and
(4)Remit any remaining funds to you.
(ii)You acknowledge that your election to Sell to Cover and the corresponding
authorization and instruction to the Agent set forth in this Section 12(b) to
sell Common Stock to satisfy the Withholding Obligation is intended to comply
with the requirements of Rule 10b5-1(c)(1) under the Exchange Act and to be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act (your election to Sell to Cover and the provisions of this Section 12(b),
collectively, the “10b5-1 Plan”). You acknowledge that by accepting this Award,
you are adopting the 10b5-1 Plan to permit you to satisfy the Withholding
Obligation. You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Common Stock
that must be sold pursuant to Section 12(b)(i) to satisfy your obligations
hereunder.
(iii)You acknowledge that the Agent is under no obligation to arrange for the
sale of Common Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to your account. You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, (iv) the Company’s
determination that sales may not be effected under this 10b5-1 Plan or (v) rules
governing order execution priority on the national exchange where the Common
Stock may be traded. In the event of the Agent’s inability to sell shares of
Common Stock, you will continue to be responsible for the timely payment to the
Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in Section 12(b)(i)(1) above.
    
8.


--------------------------------------------------------------------------------



(iv)You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of this Section 12(b) and the terms of this 10b5-1 Plan.
(vi)Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover and
to enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your Stock Units and the related issuance of shares of Common Stock has been
satisfied.
(c)Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 12(b), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):
(i)Requiring you to pay to the Company any portion of the Withholding Obligation
in cash;
(ii)Withholding from any compensation otherwise payable to you by the Company;
and/or
(iii)Withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued pursuant to
Section 6) equal to the amount of the Withholding Obligation; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s or Affiliate’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income (or such other amount as may be
permitted while still avoiding classification of the Award as a liability for
financial accounting purposes).
(d)Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(e)In the event the Withholding Obligation of the Company arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Withholding Obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
    
9.


--------------------------------------------------------------------------------



13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares of Common Stock pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the shares of Common Stock to be issued pursuant
to this Agreement until such shares are issued to you pursuant to Section 6 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
14.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy on trading in Company securities
permitting employees to sell shares of Common Stock only during certain “window”
periods and the Company’s insider trading policy, in effect from time to time.
15.Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company, the Agent or another third party designated by the Company and
agree notice shall be provided upon posting to your electronic account held by
the Company, the Agent or another third party designated by the Company.
16.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
    
10.


--------------------------------------------------------------------------------



(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
17.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein and other than with respect to any terms set forth in
Section 10, Section 11 and Section 12 of the Agreement, in the event of any
conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan shall control.
18.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
19.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
20.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Administrator by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Administrator reserves the right to change, by written notice to
you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
21.Clawback/Recovery. You acknowledge and agree that, notwithstanding anything
to the contrary in this Agreement or the Grant Notice, but subject to applicable
law,
    
11.


--------------------------------------------------------------------------------



your Award will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law, and any other clawback policy
that the Company otherwise adopts.


    
12.
